Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
2.	Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Fang et al. (CN 103898801) discloses a similar method for strengthening and reinforcing ancient books (see at least ¶0002-0003,0006-0016 of the Specification); however, the prior art of record does not fairly disclose or teach wherein the method comprises first placing the ancient books to be treated in a closed strengthening and reinforcing device, wherein the closed strengthening and reinforcing device comprises a double-open front door, a fan set, a dehumidifier, a vacuum pump, a light, a middle partition, a gas pipe hole, a rear panel, an ultrasonic atomizer, a gas pipe and a pulley track; the double-open front door is provided on one side face of the device; the middle partition divides the device into an upper part and a lower part, bottom faces of the upper and lower parts are each provided with the fan set; the dehumidifier, the vacuum pump and the ultrasonic atomizer are arranged at an external surface of the rear panel opposite the double-open front door; lights are provided all around a lower part of the middle partition; the gas pipe locates at and runs through an upper part of the middle partition, and that section of the gas pipe is provided with the gas pipe hole, the gas pipe is connected with the ultrasonic atomizer; and the pulley track is provided on the bottom face of the lower part of the device; the device further includes visible windows, and each of the double-open front door and left and right sides of the device are provided with the visible window, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        6/21/2022